Name: Commission Regulation (EC) No 1583/1999 of 20 July 1999 on the issue of import licenses on 30 July 1999 for sheepmeat and goatmeat products pursuant to GATT-Wto non-country specific tariff quotas for the third quarter of 1999
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  Europe;  Africa
 Date Published: nan

 EN Official Journal of the European Communities21. 7. 1999 L 188/11 COMMISSION REGULATION (EC) No 1583/1999 of 20 July 1999 on the issue of import licenses on 30 July 1999 for sheepmeat and goatmeat products pursuant to GATT-WTO non-country specific tariff quotas for the third quarter of 1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EEC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat (1), Having regard to Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector (2), as last amended by Regulation (EC) No 344/1999 (3), and in particular Article 16(4) thereof, (1) Whereas Regulation (EC) No 1439/95 laid down, in Title II B, detailed rules, in respect of imports of products falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 pursuant to GATT/WTO noncountry specific tariff quatas; whereas provision should be made, pursuant to Article 16(4) of Regulation (EC) No 1439/95, for determing the extent to which import licences may be issued in connection with applications lodged in respect of the third quarter of 1999; (2) Whereas, in cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant to Article 15 of Regulation (EC) No 1439/95, such quantities should be reduced by a single percentage figure in accordance with Article 16(4)(b) of that Regulation; (3) Whereas all the licence applications may be granted in casese where the quantities in respect of which licence applications have been lodged do not exceed the quant- ities provided for in Regulation (EC) No 1439/95; (4) Whereas applications relating to products originating in Namibia have been lodged in Germany, HAS ADOPTED THIS REGULATION: Article 1 Germany shall, on 30 July 1999, issue the import licences provided for in Title II B of Regulation (EC) No 1439/95 and applied for from 1 to 10 July 1999. For products falling within CN code 0204, the quantities applied for originating in Namibia shall be granted in full. Article 2 This Regulation shall enter into force on 21 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 312, 20.11.1998, p. 1. (2) OJ L 143, 27.6.1995, p. 7. (3) OJ L 43, 17.2.1999, p. 6.